 

Exhibit 10.56

 

                    , 200  

 

______________

c/o QRS Corporation

1400 Marina Way South

Richmond, CA 94804

 

  Re: Restricted Share Right Grant

 

Dear _____:

 

Pursuant to its 1993 Stock Option/Stock Issuance Plan (the “Plan”), QRS
Corporation (the “Company”) hereby grants you                     
(            ) restricted share rights (“share rights”) with respect to its
Common Stock (“Common Stock”). These share rights are granted to you in
accordance with the restrictions, terms and conditions hereinafter set forth and
are in all respects limited and conditioned by the provisions of the Plan.

 

1. Each share right entitles you to receive one share of Common Stock on the
date that the share rights vest in accordance with paragraph 2 (the “Vesting
Date”). A certificate representing the shares of Common Stock will be issued
without restriction on or as soon as practicable following the Vesting Date of
the share right, provided that such share right has not been terminated or
canceled before such date in accordance with the provisions hereinafter set
forth.

 

2. 100% of your share rights will vest on                 , 200    , provided
that you remain employed with the Company through such date. However, if you are
employed by the Company at the time of a Change of Control or Corporate
Transaction (both as defined in the Plan, except that for purposes of this
agreement a Corporate Transaction shall not include any merger, whether forward
or reverse, if, immediately after the merger, securities possessing 50% or more
of the total combined voting power of the surviving entity or parent thereof are
beneficially owned, directly or indirectly, by those persons who were the
Company’s stockholders immediately before the merger in substantially the same
proportion as their stockholdings immediately before the merger), all of your
outstanding share rights, to the extent not previously vested or canceled, will
immediately vest in full upon such a Change in Control or a Corporate
Transaction, except that where any excess parachute payment under Internal
Revenue Code Section 280G(b) would occur when such accelerated vesting is
aggregated with any other compensation that constitutes a parachute payment,
such accelerated vesting will be limited to the extent necessary to assure that
no excess parachute payment will occur and the remaining non-accelerated share
rights will vest on                 , 200     if you remain employed by the
Company through that date; provided, however, those remaining share rights shall
immediately

 



--------------------------------------------------------------------------------

_____________

                , 200    

Page 2

 

vest in full (i) at the time of a Corporate Transaction, if the successor
corporation or parent thereof does not assume the remaining non-accelerated
share rights or (ii) upon your employment being involuntarily terminated other
than for “misconduct” (as defined below) at the time of or within twenty four
(24) months after a Corporate Transaction or a Change in Control (as defined
above) or upon your resignation at the time of or within twenty four (24) months
after such a Corporate Transaction or a Change in Control by reason of (a) a
material reduction (15% will be deemed a material reduction) in your base
compensation, your annual total target compensation, or your benefits; (b) a
material reduction in your duties or responsibilities, or (c) a change in your
principal place of employment that increases your commute by more than 25 miles.

 

Except as provided in the previous paragraph, if your employment with the
Company terminates for any reason before                 , 200    , any share
right held by you that has not vested before the date of your termination of
employment will be canceled automatically and will no longer be outstanding and
no shares of Common Stock will be issued hereunder with respect to such canceled
share rights.

 

For purposes of this Agreement, “misconduct” means (i) your willful engagement
in gross misconduct injurious to the Company or your commission of any act of
gross negligence or malfeasance with respect to your duties incident to your
employment; (ii) your willful failure to attend to the material duties assigned
to you by the Board of Directors; (iii) your commission of any act of fraud,
embezzlement or dishonesty against the Company or any affiliate thereof, or (iv)
your conviction for any criminal offense involving fraud or dishonesty or any
similar conduct that is injurious to the reputation of the Company.

 

3. The issuance of shares of Common Stock under vested share rights is subject
to satisfaction of all tax withholding obligations with respect to such shares.
At your discretion, the number of shares of Common Stock which you would
otherwise be entitled to receive on the Vesting Date may be reduced by that
number of shares which, as of that date, has an aggregate Fair Market Value (as
defined in the Plan) equal to the employer’s minimum statutory tax withholding
obligations applicable to the shares issuable on that date.

 

4. Your share rights hereunder may not be sold, assigned, transferred,
alienated, subject to garnishment or otherwise encumbered in any manner other
than by transfer by will or the laws of descent and distribution.

 

5. The issuance of shares of Common Stock hereunder is subject to the
procurement by the Company of all approvals and permits required by regulatory
authorities having jurisdiction over the share rights and stock to be issued
hereunder. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance of any Common Stock hereunder will relieve the Company of

 



--------------------------------------------------------------------------------

____________

                , 200    

Page 3

 

any liability with respect to the non-issuance of the Common Stock as to which
such approval is not obtained. The Company, however, will use its best efforts
to obtain all such approvals.

 

6. If any change is made to the Common Stock issuable hereunder by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without receipt of consideration, the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) will make appropriate
adjustments to such share rights to prevent the enlargement or dilution of your
rights thereunder.

 

7. You will not have any rights as a shareholder with respect to the shares of
Common Stock issuable hereunder until you have been issued a stock certificate
for such shares. It is the intention of the parties that the Company’s
obligations under your share rights are unfunded for purposes of the Internal
Revenue Code and that the Employee Retirement Income Security Act of 1974 does
not apply to your share rights.

 

8. The Compensation Committee, may, in its discretion, modify or waive any or
all of the terms, conditions or restrictions hereof, provided, however, that no
such modification or waiver may, without your consent, adversely affect your
rights hereunder.

 

9. The Compensation Committee has full authority to administer the Plan,
including authority to interpret and construe any provision thereof and hereof
and to adopt such rules and regulations for administering the Plan as it may
deem necessary. Decisions of the Compensation Committee are final and binding on
all persons who have an interest in the Plan.

 

10. This agreement does not constitute a contract of employment. Neither the
grant of this share right, nor any action taken under the terms of this share
right or the Plan, nor any provision of this share right or the Plan will be
construed to grant you the right to remain in the employ of the Company (or any
subsidiary or parent of the Company) for any period of specific duration, and
the Company (or any subsidiary or parent of the Company retaining your services)
may terminate your employment at any time and for any reason, with or without
cause. However, nothing contained in this share right or the Plan will affect
any contractual rights you may have pursuant to a written employment agreement,
duly executed on behalf of the Company.

 



--------------------------------------------------------------------------------

____________

                , 200    

Page 4

 

If the foregoing is satisfactory, please sign, date and return the enclosed copy
of this letter to me.

 

Very truly yours,  

--------------------------------------------------------------------------------

Elizabeth A. Fetter

President and Chief Executive Officer

 

AGREED AND ACCEPTED:   

--------------------------------------------------------------------------------

__________

_________________

 